DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 4, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on March 15, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit U.S. Patent Application Publication No. 2020/0159011 in view of Blum et al. U.S. Patent Application Publication No. 2018/0143458 (hereinafter Blum).
Regarding claim 1, Rakshit discloses a system for detecting that a user interacting with a featured activity is wearing glasses, the system comprising: a glasses position verifier (410) configured to verify that the user is wearing the glasses and to provide a signal accordingly to a featured activity controller (400); and the featured activity controller configured to interfere with an experience of the featured activity when the signal indicates that the user is not wearing the glasses (paragraphs [0078] and [0079]), but fails to explicitly disclose wherein the system is configured as a wearable band that receives temples of the glasses and the band houses at least one switch that provides a signal to a controller indicative of whether or not the glasses are being worn.
Blum discloses a number of ways in which to secure electronics to the temples of glasses including a band, an adjustable strap, an elastic ring, a stretchable slide member, or combinations thereof. In some examples, a plurality of bands, adjustable straps, elastic rings, and/or slide members (paragraphs [0060] and [0061]).  It would have been obvious to try to secure the claimed electronics to the temple of the glasses by way of a wearable band as taught by Blum since doing so would yield predictable results.
Regarding claim 2, Rakshit discloses a system further comprising a glasses module (320) configured to be positioned at a head of the user and to detect that the user is wearing the glasses (paragraph [0076]), wherein the glasses module is configured to transmit the signal to the glasses position verifier, the signal transmitted according to the detecting (paragraph [0077]).
Regarding claim 3, Rakshit discloses a system wherein the glasses module comprises a head detector (334) configured to detect proximity of a head of the user to a frame of the glasses and the glasses module is configured to generate the signal accordingly (paragraph [0079]).
Regarding claim 4, Rakshit discloses a system further comprising a head detector (334) configured to detect a proximity of a head of the user to a frame of the glasses and to generate the signal accordingly (paragraph [0079]), but fails to explicitly disclose the head detector comprising at least one of: a spring activated sensor configured to detect pressure on the spring, a conduction sensor configured to detect skin of the user, an electric proximity sensor configured to detect an immediate presence of the user, and a photoreceptor configured to detect that light is blocked by the head of the user.  The listed elements are well-known types of contact sensors and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement one of the limited known options for the purpose of detecting whether glasses are properly worn since doing so would yield predictable results.

Regarding claim 7, Rakshit discloses a system wherein the featured activity controller is configured to interfere with the experience of the featured activity by at least one of preventing display of the featured activity; dimming a monitor displaying the featured activity; slowing a display of the featured activity; displaying a user glasses prompt; playing music prompting the user; and playing a message prompting the user (paragraph [0090]).
Regarding claim 8, Rakshit discloses a system wherein the system further comprises a task prompter configured to prompt at least one of a caregiver of the user and the user when the signal indicates that the user when the signal indicates that the user is not wearing the glasses (paragraph [0090]).
Regarding claim 9, Rakshit discloses a system wherein the system further comprises a featured activity input configured to receive an input associating the featured activity with the featured activity controller (paragraphs [0034] and [0084]).
Regarding claim 13, Rakshit discloses a system wherein the system further comprises a latency timer (determining time until AR glasses are available) configured to track, as a latency length, a time between the detection of a signal indicating that the user is not wearing the glasses and a second signal indicating that the user is wearing the glasses (paragraph [0094]).
Regarding claim 14, Rakshit discloses a system wherein the system further comprises: a latency trend tracker (determining usage patterns) configured to track a plurality of latency lengths for the user and to determine at least one of an average latency length, a mode latency length, an increase in latency length, and a decrease in latency length (paragraph [0095]).
Regarding claim 15, Rakshit discloses a system wherein the glasses position verifier is configured to verify that the glasses are within a preset range (i.e., nearby) and to provide the signal only when the glasses are within the preset range (paragraph [0091]).

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Akashi U.S. Patent Application Publication No. 2012/0081525 in view of Blum.

Regarding claim 1, Akashi discloses a system for detecting that a user interacting with a featured activity is wearing glasses, the system comprising: a glasses position verifier (100) configured to verify that the user is wearing the glasses and to provide a signal accordingly to a featured activity controller (101/140); and the featured activity controller configured to interfere with an experience of the featured activity when the signal indicates that the user is not wearing the glasses (paragraph [0055]), but fails to explicitly disclose wherein the system is configured as a wearable band that receives temples of the glasses and the band houses at least one switch that provides a signal to a controller indicative of whether or not the glasses are being worn.
Blum discloses a number of ways in which to secure electronics to the temples of glasses including a band, an adjustable strap, an elastic ring, a stretchable slide member, or combinations thereof. In some examples, a plurality of bands, adjustable straps, elastic rings, and/or slide members (paragraphs [0060] and [0061]).  It would have been obvious to try to secure the claimed electronics to the temple of the glasses by way of a wearable band as taught by Blum since doing so would yield predictable results.
Regarding claim 5, Akashi discloses a system further comprising a camera (116) configured to receive light from a visual field, wherein the glasses position verifier comprises a glasses and face registering optical processor configured to detect a human face and the glasses positioned on the human face based on the light received by the camera (Figures 4A and 4B and paragraph [0055]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rakshit in view of Dascola et al. U.S. Patent Application Publication No. 2017/0046025 (hereinafter Dascola).
Regarding claim 1, Rakshit discloses a system for detecting that a user interacting with a featured activity is wearing glasses, the system comprising: a glasses position verifier (410) configured to verify that the user is wearing the glasses and to provide a signal accordingly to a featured activity controller (400); and the featured activity controller configured to interfere with an experience of the featured activity when the signal indicates that the user is not wearing the glasses (paragraphs [0078] and [0079]), but fails to explicitly disclose wherein the featured activity controller is configured to interfere with the experience of the featured activity by blurring a monitor displaying the featured activity.
Dascola discloses a notification system wherein the featured activity controller is configured to interfere with the experience of the featured activity by blurring a monitor displaying the featured activity (paragraph [0257]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement interfering with the experience of the featured activity by blurring a monitor displaying the featured activity into the system of Rakshit since doing so would allow notifications to become more legible over a display interface.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rakshit as modified by Blum and further in view of McCracken U.S. Patent No. 9,980,054.
Regarding claim 11, Rakshit as modified by Blum discloses a system comprising all the features of claim 1 as discussed above, but fails to explicitly disclose a hearing aid controller configured to interfere with the experience of the featured activity by at least one of lowering a volume of an audio output of the featured activity; muting a hearing aid of the user; playing a noise reducing an ability of the user to listen to the featured activity; playing music prompting the user; and playing a message prompting the user.
McCracken discloses an interactive glasses system comprising a hearing aid controller configured to interfere with the experience of the featured activity by at least one of lowering a volume of an audio output of the featured activity (i.e., strengthen or weaken sound); muting a hearing aid of the user; playing a noise reducing an ability of the user to listen to the featured activity; playing music prompting the user; and playing a message prompting the user for the purpose of enhancing sounds within a perceived environment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hearing aid controller configured to interfere with the experience of the featured activity by at least one of lowering a volume of an audio output of the featured activity (i.e., strengthen or weaken sound) since doing so would enhance the experience within an augmented reality. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rakshit as modified by Blum and further in view of Torch U.S. Patent Application Publication No. 2007/0273611.
Regarding claim 12, Rakshit as modified by Blum discloses a system comprising all the features of claim 1 as discussed above, but fails to explicitly disclose a caregiver interface configured to inform a caregiver of the user that the user is not wearing the glasses.
Torch discloses a wearable medical detection device comprising a caregiver interface configured to inform a caregiver of the user that the user is not wearing the glasses (paragraphs [0067], [0082], and [0087]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a caregiver interface configured to inform a caregiver of the user that the user is not wearing the glasses into the system of Rakshit as modified by Blum since doing so would allow a caregiver to coordinate providing medical attention to a user having an epileptic seizure, a syncopal episode, a narcoleptic episode, or when dozing off while driving or working.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/             Primary Examiner, Art Unit 2699                                                                                                                                                                                           	May 6, 2022